133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mustafa Said, Plaintiff-Appellant,v.Charles Johnson, CO I at CMCC;  Daniel Kliethermes, CO II atCMCC;  Litsky, CO at CMCC;  Kelly Lock, Superintendent CMCC;John Doe, CO I of Fulton Diagnostic Center;  John Doe,Superintendent of Fulton Diagnostic Center;  Appeal from theUnited States District Court for the WesternDefendants-Appellees, District of Missouri.Hampton, Dr./CMS, Inc.;  Tammy Nelson, Statewide Director ofCMS, Inc.;  Defendants,Dora Schriro, Director Dept. of Corrections, Defendant-Appellee.
No. 97-2008WM.
United States Court of Appeals, Eighth Circuit.
Dec. 17, 1997.Submitted:  December 11, 1997Filed:  December 17, 1997

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Mustafa Said, a Missouri prison inmate, appeals the district court's grant of summary judgment in favor of the defendants in Said's 42 U.S.C. § 1983 action.  The district court adopted the magistrate judge's report holding that the record did not support Said's claims.  On review, we are satisfied the magistrate judge correctly applied the well-established summary judgment standard, and we find no error of law in the magistrate judge's analysis.  Accordingly, we affirm on the basis of the magistrate judge's report.  See 8th Cir.  R. 47B.